Mayo, J,
The filing of an amended answer in the District Court, in a case on appeal from the Parish Court, under Constitution of 1868, was allowable.
2. Where a party is sued on a joint contract, one-half of which is beneath our jurisdiction, but it is alleged that the two obligors *11are bound in solido, this Court has jurisdiction. It is the amount alleged to be due that determines our jurisdiction.
3. Where an attachment is issued on the 4th and 5th paragraphs of C. P. 240, and the only proof of the debtor’s disposing of his property is that he paid his land rent with cotton, the attachment will be dissolved. It was his duty to pay his privileged debts first.
4. No damages will be allowed on dissolution of an attachment, unless the same are specifically alleged and proved.